EXHIBIT 10.2


--------------------------------------------------------------------------------

 
CONTINUING GUARANTY
 
TO:               WELLS FARGO BANK, NATIONAL ASSOCIATION
 
1. GUARANTY; DEFINITIONS.  In consideration of those certain credit or other
financial accommodation heretofore, now or hereafter extended or made to CENTAUR
SERVICES LIMITED, a corporation incorporated in England and Wales under
registered number 00787385 (“Borrower”), by WELLS FARGO BANK, NATIONAL
ASSOCIATION, London Branch (the “London Branch”), including without limitation,
Wells Fargo Bank, National Association, (collectively together with the London
Branch, hereinafter referred to as “Bank”), pursuant to the terms and conditions
of that certain loan agreement dated as of even date herewith (the “Sterling
Revolving Facility Loan Agreement”), entered into by and among Borrower, Bank
and such other signatory parties as reflected in the Sterling Revolving Facility
Loan Agreement (hereinafter referred to as the “Sterling Revolving Facility”),
and such other documents as executed and delivered in connection therewith, and
for other valuable consideration, the undersigned MWI VETERINARY SUPPLY CO., an
Idaho corporation (“Guarantor”), unconditionally guarantees and promises to pay
to Bank, or order, on demand in lawful money of the United States of America and
in immediately available funds, any and all Indebtedness of Borrower to
Bank.  The term “Indebtedness” is used herein in its most comprehensive sense
and includes any and all advances, debts, obligations and liabilities of
Borrower under the Sterling Revolving Facility, and such other debts,
obligations and/or liabilities of Borrower heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any foreign exchange, deposit,
treasury management, commercial card, or other similar transaction or
arrangement, including without limitation, any and all indebtedness arising out
of direct debit transactions and arrangements pursuant to that certain Direct
Debit Agreement to be entered into by and between Borrower and Bank (“Direct
Debit Arrangement”), and any and all charge backs and/or indemnity obligations
incurred or may be incurred by, or imposed upon, Bank pursuant to any direct
debit guarantees and/or indemnities provided by Bank in connection with such
Direct Debit, and whether Borrower may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.  This Guaranty is a guaranty of payment and not collection.
 
2. MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER
OTHER GUARANTIES.  This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Indebtedness of
Borrower to Bank, including any such Indebtedness arising under successive
transactions which shall either continue the Indebtedness, increase or decrease
it, or from time to time create new Indebtedness after all or any prior
Indebtedness has been satisfied, and notwithstanding the death, incapacity,
dissolution, liquidation or bankruptcy of Borrower or Guarantor or any other
event or proceeding affecting Borrower or Guarantor.  This Guaranty shall not
apply to any new Indebtedness created after actual receipt by Bank of written
notice of its revocation as to such new Indebtedness; provided however, that
loans or advances made by Bank to Borrower after revocation under commitments
existing prior to receipt by Bank of such revocation, and extensions, renewals
or modifications, of any kind, of Indebtedness incurred by Borrower or committed
by Bank prior to receipt by Bank of such revocation, shall not be considered new
Indebtedness.  Any such notice must be sent to Bank by registered mail, postage
prepaid, addressed to each of its offices at Idaho RCBO, 877 West Main Street,
3rd Floor, Boise, Idaho 83702, marked to the attention of Regional Vice
President, and the London Branch at 1 Plantation Place, 30 Fenchurch Street,
London EC3M 3BD, marked to the attention of Loans Administration Team, Ian King,
or at such other addresses, or to the attention of such other person or persons,
as Bank shall from time to time designate.  Any payment by Guarantor shall not
reduce Guarantor’s maximum obligation hereunder unless written notice to that
effect is actually received by Bank at or prior to the time of such
payment.  The obligations of Guarantor hereunder shall be in addition to any
obligations of Guarantor under any other guaranties of any liabilities or
obligations of Borrower or any other persons heretofore or hereafter given to
Bank unless said other guaranties are expressly modified or revoked in writing;
and this Guaranty shall not, unless expressly herein provided, affect or
invalidate any such other guaranties.
 
3. OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations hereunder are joint
and several and independent of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against Guarantor whether action
is brought against Borrower or any other person, or whether Borrower or any
other person is joined in any such action or actions.  Guarantor acknowledges
that this Guaranty is absolute and unconditional, there are no conditions
precedent to the effectiveness of this Guaranty, and this Guaranty is in full
force and effect and is binding on Guarantor as of the date written below,
regardless of whether Bank obtains collateral or any guaranties from others or
takes any other action contemplated by Guarantor.  Guarantor waives the benefit
of any statute of limitations affecting Guarantor’s liability hereunder or the
enforcement thereof, and Guarantor agrees that any payment of any Indebtedness
or other act which shall toll any statute of limitations applicable thereto
shall similarly operate to toll such statute of limitations applicable to
Guarantor’s liability hereunder.  The liability of Guarantor hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent for any reason any amount at any time paid on account of any Indebtedness
guaranteed hereby is rescinded or must otherwise be restored by Bank, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, all as
though such amount had not been paid.  The determination as to whether any
amount so paid must be rescinded or restored shall be made by Bank in its sole
discretion; provided however, that if Bank chooses to contest any such matter at
the request of Guarantor, Guarantor agrees to indemnify and hold Bank harmless
from and against all costs and expenses, including reasonable attorneys’ fees,
expended or incurred by Bank in connection therewith, including without
limitation, in any litigation with respect thereto.
 
4. AUTHORIZATIONS TO BANK.  Guarantor authorizes Bank either before or after
revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor’s liability hereunder, from time to time to:  (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Indebtedness, or any portion
thereof, or any other party thereto; and (e) apply payments received by Bank
from Borrower to any Indebtedness of Borrower to Bank, in such order as Bank
shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise.  Bank may without
notice assign this Guaranty in whole or in part.  In addition to, and without
limiting anything contained herein, upon Bank’s request, Guarantor agrees to
provide to Bank copies of Guarantor’s financial statements.
 
5. REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants to Bank as
of the date hereof that:
 
(a) this Guaranty is executed at Borrower’s request and Guarantor receives
substantial benefit from the credit accommodations which have been, and will be,
granted to Borrower by Bank from time to time, pursuant to the Sterling
Revolving Facility Loan Agreement , as amended from time to time, and such other
contracts, agreements, instruments and documents (collectively, “Loan
Documents”), as executed, and as may from time to time hereafter be executed and
delivered to Bank by Borrower and/or such other parties thereto, including
without limitation, that certain Corporate Credit Card Agreement to be entered
into by and between Borrower and Bank (“Corporate Credit Card Agreement”), which
credit accommodations are guaranteed by this Guaranty;
 
(b) Guarantor is a corporation, duly incorporated and validly existing and in
good standing under the laws of Idaho, U.S.A, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on Guarantor;
 
(c) the execution and performance of this Guaranty has been properly approved
and authorized by resolutions of Guarantor’s directors and sole shareholder to
the extent as may be required by applicable law and Guarantor’s corporate
governing and authorization documents, and does not contravene the articles of
incorporation and/or the bylaws (or the equivalent corporate documents) of the
Guarantor or any provision of any applicable law, statute, decree, rule or
regulation or any order, judgment, injunction, resolution, determination or
award of any court, or any judicial, administrative or governmental authority or
organization or any provision of any agreement or document to which Guarantor is
a party or obligation which is binding on Guarantor or any of Guarantor’s
assets;
 
(d) this Guaranty and each and every other document executed by Guarantor in
connection therewith have been duly executed on Guarantor’s behalf and
constitute legal, valid and binding obligations of Guarantor enforceable in
accordance with its terms, and the execution and performance of all of such
documents will not breach, conflict with or contravene any provisions of any
law, statute, rule, regulation, agreement, indenture, undertaking, articles of
incorporation, bylaws or other constitutional documentation or any other
instrument binding upon Guarantor or on any of Guarantor’s assets or give cause
for acceleration of any Indebtedness or result in the existence of or oblige
Guarantor to create any lien or other security interest over all or any of its
present or future revenues, assets or properties;
 
(e) Guarantor has the power to execute this Guaranty and to perform and
discharge all duties and liabilities hereunder, and no limitation on Guarantor’s
powers to borrow or guaranty will be exceeded as a result of providing this
Guaranty and the obligations and liabilities of the Guarantor hereunder
constitute the direct, unconditional and general obligations of the Guarantor
and rank at least pari passu and rateably with all other present and future
unsecured and unsubordinated obligations and liabilities of the Guarantor except
obligations and liabilities that are mandatorily preferred by law;
 
(f) Guarantor is not insolvent under any applicable insolvency laws and is able
to pay and discharge all debts and other obligations when due;
 
(g) all licenses, consents and approvals of public, governmental and judicial
authorities and agencies necessary for the Guarantor to enter into and perform
and discharge its duties and liabilities under this Guaranty have been obtained
and are in full force and effect, there has been no default in the compliance
with the conditions or restrictions (if any) in connection therewith, as of the
date of this Guaranty no further licenses, consents or approvals are required or
necessary in relation thereto, and no approval, consent or authorization of,
order, registration or license by, filing with, giving notice to, or taking any
other action by or in respect of any governmental or regulatory authority or
central bank or other fiscal, monetary or other authority is required in
connection with the execution and delivery of, or performance of Guarantor’s
obligations under, this Guaranty or for the validity, enforceability or
admissibility in evidence of this Guaranty;
 
(h) no actions, claims, investigations, suits or proceedings by or before any
governmental authority, arbitrator, court, tribunal or administrative agency
which could or might have a material adverse effect on the financial condition
or operation of Guarantor is pending, or threatened against Guarantor or any of
its assets, other than those disclosed to Bank in writing prior to the date
hereof;
 
(i) Guarantor is not in default or in material breach under any provision, term
or condition of any contract, agreement, or instrument to which Guarantor is a
party, and there exists no condition, event or act which with the giving of
notice or the passage of time or both would constitute such an event of default;
 
(j) the annual financial statement and audited consolidated financial statements
of Guarantor dated September 30, 2009, and all interim financial statements
delivered to Bank since said date, true copies of which have been delivered to
Bank prior to the date hereof, (i) are complete and correct and present fairly
the financial condition of Guarantor (ii) disclose all liabilities of
Guarantor  that are required to be reflected or reserved against under generally
accepted accounting principles, whether liquidated or unliquidated, fixed or
contingent, and (iii) have been prepared in accordance with generally accepted
accounting principles consistently applied.  Since the dates of such financial
statements there has been no material adverse change in the financial condition
of Guarantor, or in any of the business or assets of the Guarantor or any of its
subsidiaries since the date of such accounts, nor has Guarantor mortgaged,
pledged, granted a security interest in or otherwise encumbered any of its
assets or properties except in favor of Bank or as otherwise permitted by Bank
in writing;
 
(k) all other financial and other information provided by Guarantor to the Bank
is true and accurate in all material respects and is not misleading;
 
(l) this Guaranty is not subject to any registration, stamp, documentary or
similar tax, and it is not necessary that this Guaranty be filed, recorded,
registered or enrolled with any public, governmental or judicial authority or
agency to ensure the legality, validity, enforceability or admissibility in
evidence of this Guaranty;
 
(m) this Guaranty is in proper form for its enforcement in the State of Idaho
and constitutes legally binding obligations, duties and liabilities of Guarantor
enforceable in accordance with its terms;
 
(n) neither Guarantor nor any of Guarantor’s assets has any right to claim any
immunity in relation to itself or its assets under any law or in any
jurisdiction in connection with any legal proceedings, set-off or counterclaim
relating to this Guaranty, or in connection with the enforcement of any judgment
or order arising from such proceedings;
 
(o) Guarantor is not entering into this Guaranty with intent to hinder, delay,
or defraud any creditor of Guarantor.  Guarantor is not engaged in, or about to
be engaged in, a business or a transaction for which Guarantor’s assets are
unreasonably small in relation to such business or transaction.  Guarantor does
not intend to incur, nor does Guarantor have any reason to believe that by
entering into this Guaranty, it is incurring, debts beyond its ability to pay as
they become due;
 
(p) there are no legal, administrative or regulatory requirements or
restrictions which would limit the availability or transfer of foreign exchange
for the payment by Guarantor to Bank of any amounts that may become due under
this Guaranty;
 
(q) Bank has made no representation to Guarantor as to the creditworthiness of
Borrower;
 
(r) Guarantor has established adequate means of obtaining from Borrower on a
continuing basis financial and other information pertaining to Borrower’s
financial condition; and
 
(s) Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder, and Guarantor further agrees that Bank shall have no obligation to
disclose to Guarantor any information or material about Borrower which is
acquired by Bank in any manner.
 
6. AFFIRMATIVE COVENANTS.  Without limiting anything contained herein, Guarantor
hereby expressly acknowledges and agrees that each and every affirmative
covenant as contained and set forth in that certain Credit Agreement dated as of
December 13, 2006, entered into by and among MWI Veterinary Supply Co., as
borrower thereunder, Guarantor, and Memorial Pet Care, Inc, as guarantors
thereunder, and Bank of America, N.A. and Wells Fargo Bank, N.A., as lender
parties thereto (hereinafter referred to as the “Syndication Credit Agreement”),
as the same may be amended, revised, amended and restated, replaced,
supplemented or otherwise modified from time to time, and more specifically
under Article VI thereof, and in the form and substance as such covenants appear
in the Syndication Credit Agreement as of date hereof without any amendment or
revision thereto, shall (as modified only to the extent necessary for
applicability hereto), apply mutatis mutandis to this Guaranty, all of which
affirmative covenants are hereby incorporated herein by this reference as if
restated in the entirety, and Guarantor hereby repeats and adopts the
same.  Guarantor covenants, agrees and undertakes that so long as Bank remains
committed to extend credit to Borrower pursuant to the Sterling Revolving
Facility Loan Agreement, the Loan Documents, and the Corporate Credit Card
Agreement, or any liabilities (whether direct or contingent, liquidated or
unliquidated) of Borrower to Bank under the Sterling Revolving Facility Loan
Agreement, the Loan Documents, Corporate Credit Card Agreement and/or any other
agreement, contract, instrument or document executed in connection therewith,
remain outstanding, and until payment in full of all obligations of Borrower
subject thereto, all of the affirmative covenants as contained in Article VI of
the Syndication Credit Agreement and incorporated herein by reference as
aforementioned shall remain valid, binding and enforceable against Guarantor
hereunder and shall survive any termination or cancellation of the Syndication
Credit Agreement notwithstanding any termination or cancellation thereof;
provided however, that, for purposes of this Guaranty, all references to five
(5)-day periods in the Syndication Credit Agreement with respect to financial
reporting requirements shall mean and be ten (10)-day periods.  For all intents
and purposes of this Guaranty, any reference to “Loan Party” in the Syndication
Credit Agreement shall mean and refer to the Guarantor referenced hereunder.
 
7. NEGATIVE COVENANTS.  Without limiting anything contained herein, Guarantor
hereby expressly acknowledges and agrees that each and every negative covenant
as contained and set forth in the Syndication Credit Agreement, and more
specifically under Article VII thereof, and in the form and substance as such
covenants appear in the Syndication Credit Agreement as of date hereof without
any amendment or revision thereto, shall (as modified only to the extent
necessary for applicability hereto), apply mutatis mutandis to this Guaranty,
all of which negative covenants are hereby incorporated herein by this reference
as if restated in the entirety, and Guarantor hereby repeats and adopts the
same.  Guarantor covenants, agrees and undertakes that so long as Bank remains
committed to extend credit to Borrower pursuant to the Sterling Revolving
Facility Loan Agreement, the Loan Documents, and the Corporate Credit Card
Agreement, or any liabilities (whether direct or contingent, liquidated or
unliquidated) of Borrower to Bank under the Sterling Revolving Facility Loan
Agreement, the Loan Documents, Corporate Credit Card Agreement and/or any other
agreement, contract, instrument or document executed in connection therewith,
remain outstanding, and until payment in full of all obligations of Borrower
subject thereto, all of the negative covenants as contained in Article VII of
the Syndication Credit Agreement and incorporated herein by reference as
aforementioned shall remain valid, binding and enforceable against Guarantor
hereunder and shall survive any termination or cancellation of the Syndication
Credit Agreement notwithstanding any termination or cancellation thereof.
 
8. GUARANTOR’S WAIVERS.
 
(a) Guarantor waives any right to require Bank to: (i) proceed against Borrower
or any other person; (ii) marshal assets or proceed against or exhaust any
security held from Borrower or any other person; (iii) give notice of the terms,
time and place of any public or private sale or other disposition of personal
property security held from Borrower or any other person; (iv) take any other
action or pursue any other remedy in Bank’s power; or (v) make any presentment
or demand for performance, or give any notice of nonperformance, protest, notice
of protest or notice of dishonor hereunder or in connection with any obligations
or evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness guaranteed hereunder, or in connection with
the creation of new or additional Indebtedness.
 
(b) Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of Borrower or any
other person; (ii) the cessation or limitation from any cause whatsoever, other
than payment in full, of the Indebtedness of Borrower or any other person; (iii)
any lack of authority of any officer, director, partner, agent or any other
person acting or purporting to act on behalf of Borrower which is a corporation,
partnership or other type of entity, or any defect in the formation of any such
Borrower; (iv) the application by Borrower of the proceeds of any Indebtedness
for purposes other than the purposes represented by Borrower to, or intended or
understood by, Bank or Guarantor; (v) any act or omission by Bank which directly
or indirectly results in or aids the discharge of Borrower or any portion of the
Indebtedness by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against Borrower; (vi) any impairment of
the value of any interest in any security for the Indebtedness or any portion
thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (vii)
any modification of the Indebtedness, in any form whatsoever, including any
modification made after revocation hereof to any Indebtedness incurred prior to
such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; or (viii) any requirement that Bank
give any notice of acceptance of this Guaranty.  Until all Indebtedness shall
have been paid in full, Guarantor shall have no right of subrogation, and
Guarantor waives any right to enforce any remedy which Bank now has or may
hereafter have against Borrower or any other person, and waives any benefit of,
or any right to participate in, any security now or hereafter held by
Bank.  Guarantor further waives all rights and defenses Guarantor may have
arising out of (A) any election of remedies by Bank, even though that election
of remedies, such as a non-judicial foreclosure with respect to any security for
any portion of the Indebtedness, destroys Guarantor’s rights of subrogation or
Guarantor’s rights to proceed against Borrower for reimbursement, or (B) any
loss of rights Guarantor may suffer by reason of any rights, powers or remedies
of Borrower in connection with any anti-deficiency laws or any other laws
limiting, qualifying or discharging  Borrower’s Indebtedness, whether by
operation of any applicable law, including without limitation, Idaho Code
§45-1512 as from time to time amended, or otherwise, including any rights
Guarantor may have to a fair market value hearing to determine the size of a
deficiency following any foreclosure sale or other disposition of any real
property security for any portion of the Indebtedness.
 
(c) To the extent Guarantor or any assets of Guarantor enjoy any right of
immunity from suit, legal proceedings, set-off, counterclaim, attachment or
execution under any law or in any jurisdiction, in aid of a judgment in respect
of Guarantor’s obligations under this Guaranty, and if Guarantor or any assets
of Guarantor should become entitled to any such right of immunity, then
Guarantor hereby waives such right or rights and immunity.
 
9. BANK’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN BANK’S POSSESSION.  In
addition to all liens upon and rights of setoff against the monies, securities
or other property of Guarantor given to Bank by law, Bank shall have a right of
setoff with respect to Guarantor’s obligations hereunder against all monies,
securities and other property of Guarantor now or hereafter in the possession of
or on deposit with Bank, whether held in a general or special account or deposit
or for safekeeping or otherwise, and every such lien and right of setoff may be
exercised without notice to Guarantor.  No lien or right of setoff shall be
deemed to have been waived by any act or conduct on the part of Bank, or by any
neglect to exercise such right of setoff or to enforce such lien, or by any
delay in so doing, and every right of setoff and lien shall continue in full
force and effect until such right of setoff or lien is specifically waived or
released by Bank in writing.
 
10. SUBORDINATION.  Any Indebtedness of Borrower now or hereafter held by
Guarantor is hereby subordinated to the Indebtedness of Borrower to Bank.
 
11. REMEDIES; NO WAIVER.  All rights, powers and remedies of Bank hereunder are
cumulative.  No delay, failure or discontinuance of Bank in exercising any
right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy.  Any
waiver, permit, consent or approval of any kind by Bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.
 
12. COSTS, EXPENSES AND ATTORNEYS’ FEES.  Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with the enforcement of any of Bank’s rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Guarantor or any other person or entity.  All
of the foregoing shall be paid by Guarantor with interest from the date of
demand until paid in full at a rate per annum equal to the greater of ten
percent (10%) or Bank’s Prime Rate in effect from time to time.
 
13. PAYMENTS; TAXES.
 
(a) Any and all payments by Guarantor hereunder to Bank shall be made free and
clear of and without deduction or withholding for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings of whatever nature
imposed by any government, political subdivision, bank or taxing authority, and
liabilities with respect thereto excluding (i) taxes imposed on or measured by
Bank’s income or receipts or minimum tax in lieu thereof, branch profit taxes
and franchise taxes, taxes imposed on or measured by Bank’s capital, large
federal corporation tax levied or assessed against Bank or other taxes of
general application imposed on Bank by the jurisdiction (or any political
subdivision thereof) under the laws of which Bank is organized or maintains a
lending office or any other jurisdiction in which Bank transacts business, (ii)
any tax that is imposed on amounts payable to the Bank pursuant to any law that
is in effect at the time the Bank enters into this Agreement (or on amounts
payable to any assignee, transferee, or participant in any Indebtedness or
obligations under this Agreement (such person, a “Transferee”) pursuant to any
law that is in the effect at the time that such Transferee acquires any interest
in the Indebtedness or obligations under this Agreement, except to the extent
that the transferor of such interest also was subject to such tax), (iii) any
such tax attributable to the Bank or any Transferee failing to provide
applicable Forms W-8 or any other documents legally required to establish an
exemption from such taxes, and (iv) any U.S. federal tax imposed pursuant to
Sections 1471-1474 of the Internal Revenue Code, as amended, or any amended or
successor version that is substantially comparable (all such excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Excluded Taxes” and all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”), unless such Taxes are required by law or
the administration thereof to be deducted or withheld.  If Guarantor shall be
required by law or the administration thereof to deduct or withhold any such
Taxes, from or in respect of any amount payable hereunder, or Bank, including
any of its assignees or transferees (each such entity, a “Party”) shall be
required to deduct, withhold or remit any Taxes from or out of amounts received
by it hereunder, then:
 
(i)  
the amount payable shall be increased as may be necessary so that after making
all required deductions, withholdings or remissions (including deductions,
withholdings or remissions applicable to additional amounts paid under this
paragraph), each Party shall receive an amount equal to the sum it would have
received if no such deduction, withholding or remission were required to be
made, and

 
(ii)  
Guarantor forthwith shall pay the full amount deducted or withheld to the
relevant taxation or other authority in accordance with applicable law.

 
(b) Guarantor agrees to pay forthwith any present or future stamp or documentary
taxes or any other excise, goods and services, sales or property taxes, charges
or similar levies (all such taxes, charges and levies being herein referred to
as “Other Taxes”) which arise from any payment made by Guarantor hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Guaranty.
 
(c) Without limiting Bank’s rights hereunder, in the event any taxes, levies,
imposts, duties or other charges of whatever nature, other than Excluded Taxes,
are assessed against Bank in connection with payments to Bank by Guarantor
hereunder or otherwise in connection with this Guaranty, Guarantor shall pay
when due and indemnify and hold Bank harmless from such charges, without
reducing the net amount of such payments to be made to Bank below that amount
which Bank would have received had such taxes or charges had not been assessed.
 
(d) Guarantor further agrees to indemnify each Party for the full amount of
Taxes or Other Taxes not deducted or withheld or paid by Guarantor in accordance
with any applicable law to the relevant taxation or other authority and any
Taxes or Other Taxes imposed by any jurisdiction on the amounts payable by
Guarantor under this Guaranty and paid by any Party, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not any such Taxes or Other Taxes were correctly or legally
asserted.  Payment under this indemnification shall be made within 15 days from
the date Bank makes written demand therefor.  A certificate as to the amount of
such Taxes or Other Taxes and evidence of payment thereof submitted to Guarantor
by Bank shall be prima facie evidence of the amount due from Guarantor to a
Party.
 
(e) Guarantor shall furnish to Bank the original or a certified copy of a
receipt evidencing any payment of Taxes or Other Taxes made by Guarantor as soon
as such receipt becomes available, together with copies of the tax return or
other report filed with respect to any such Taxes and/or Other Taxes promptly
after such filing, and in any event within 15 days from date of receipt of
Bank’s request therefor, accompanied by a certificate of the chief financial
officer of Guarantor, which certificate shall indicate the amount of Taxes or
Other Taxes, as the case may be, deducted or withheld by Guarantor in respect of
payments made hereunder.
 
(f) If requested by Bank at any time, Guarantor shall cause this Guaranty to be
registered, notarized or otherwise formalized to the extent at any time required
by the applicable laws of England, the applicable laws of any province or other
political subdivision of England or the applicable laws of any other country or
other jurisdiction in which Guarantor now or in the future maintains any
property or assets, and Guarantor shall pay, and indemnify and hold Bank
harmless from, any liability for any stamp taxes or any registration,
documentation or other types of fees, charges, taxes or fines in connection with
any such registration, notarization or formalization.  Guarantor shall provide
Bank with evidence of such registration within 45 days after Bank’s request for
such evidence, which evidence shall be in form and substance satisfactory to
Bank.
 
(g) Without prejudice to the survival of any other agreement or obligation of
Guarantor hereunder, the obligations of Guarantor under this Section 13 shall
survive the termination of this Guaranty and the payment of the Indebtedness.
 
14. JUDGMENT CURRENCY.  Guarantor acknowledges that the Indebtedness owing by
Borrower to Bank and guaranteed by Guarantor hereunder may include amounts owing
in currencies other than U.S. Dollars (Alternate Currencies”).  Regardless of
whether any Indebtedness is with respect to advances made or is otherwise owing
in any Alternate Currency, Guarantor shall make all payments due under this
Guaranty in lawful money of the United States of America and in immediately
available funds.  Guarantor acknowledges that availability (subject to all
applicable conditions) of advances in Alternate Currencies is for the benefit of
Borrower and Guarantor, and that all risks of currency fluctuations and other
exchange exposure shall be for the account of the Borrower and Guarantor and not
Bank.  Notwithstanding any judgment rendered in a currency other than United
States Dollars and/or in the event that Bank obtains any judgment in Alternate
Currencies, including without limitation, British Pounds, or other Alternative
Currencies, in respect of any liability of Guarantor in U.S. dollars, Bank and
Guarantor agree that the rate of exchange to be used to determine the amount of
the judgment shall be the rate of exchange quoted by Bank as the rate at which
Bank could purchase U.S. dollars with such Alternate Currencies Currency (after
taking into account any premium and cost of exchange), on the banking day
immediately prior to the day on which each payment on account of the judgment is
received.  The liability of Guarantor in respect of any amount due in U.S.
dollars shall, despite any judgment in the Alternate Currency, be discharged
only to the extent that on the banking day following receipt of the payment or
satisfaction of the judgment, Bank, through its bankers, is able to purchase
U.S. dollars with such Alternate Currency.  If the amount of U.S. dollars
purchased by Bank is less than the amount of U.S. dollars originally due to it,
Guarantor agrees, as a separate and independent obligation of Guarantor, to
indemnify Bank against such loss, the enforcement of which such obligation may
not be impeded by Guarantor, and if the amount so purchased exceeds the sum
originally due to Bank, Bank agrees to remit such excess to Guarantor.
 
15. SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent.  Guarantor acknowledges that Bank has the right to sell,
assign, transfer, negotiate or grant participations in all or any part of, or
any interest in, any Indebtedness of Borrower to Bank and any obligations with
respect thereto, including this Guaranty.  In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Guarantor and/or this Guaranty, whether furnished by Borrower,
Guarantor or otherwise.  Guarantor further agrees that Bank may disclose such
documents and information to Borrower.
 
16. AMENDMENT.  This Guaranty may be amended or modified only in writing signed
by Bank and Guarantor.
 
17. APPLICATION OF SINGULAR AND PLURAL.  In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word “Borrowers” and the word
“Guarantor” respectively shall mean all or any one or more of them as the
context requires.
 
18. UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor’s full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law.  If any waiver or other provision of this
Guaranty shall be held to be prohibited by or invalid under applicable public
policy or law, such waiver or other provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such waiver or other provision or any remaining provisions of this Guaranty.
 
19. GOVERNING LAW.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of Idaho.  Without prejudice to Bank’s
ability to enforce this Guaranty in any other proper jurisdiction, Guarantor
irrevocably submits and attorns to the non-exclusive jurisdiction of the courts
of such jurisdiction.  GUARANTOR WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAWS, ANY RIGHT GUARANTOR MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING BROUGHT IN
ACCORDANCE WITH THE TERMS OF THIS GUARANTY.
 
20. ARBITRATION.
 
(a) Arbitration.  The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise, in any way arising out of or
relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.
 
(b) Governing Rules.  Any arbitration proceeding will (i) proceed in a location
in Idaho selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.  Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.
 
(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(d) Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Idaho or a neutral retired judge of the state
or federal judiciary of Idaho, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Idaho and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Idaho Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
(e) Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
 
(f) Class Proceedings and Consolidations.  No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.
 
(g) Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs
and expenses of the arbitration proceeding.
 
(h) Real Property Collateral.  Notwithstanding anything herein to the contrary,
no dispute shall be submitted to arbitration if the dispute concerns
indebtedness secured directly or indirectly, in whole or in part, by any real
property unless (i) the holder of the mortgage, lien or security interest
specifically elects in writing to proceed with the arbitration, or (ii) all
parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of Idaho, thereby agreeing that
all indebtedness and obligations of the parties, and all mortgages, liens and
security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.
 
(i) Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.
 
21. JURISDICTION; SERVICE OF PROCESS.  Without limiting anything contained
herein, Guarantor irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Courts of the State of Idaho
sitting in Ada County, and of the United States District Court of the District
of Idaho, and any appellate court from any thereof (together, the “Court”), in
any action or proceeding arising out of this Continuing Guaranty, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Idaho State Court or,
to the fullest extent permitted by applicable law, in such federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit or on the judgment or in any other manner provided by law.  Nothing in this
Continuing Guaranty shall affect any right that Bank may otherwise have to bring
any action or proceeding relating to this Continuing Guaranty against Guarantor
or its properties in the courts of any jurisdiction.  Guarantor hereby agrees
that service of all writs, processes and summonses in any suit, action or
proceeding brought in such Court may be made upon James F. Cleary, Jr.,
President and Chief Executive Officer, MWI Veterinary Supply Co., presently
located at 651 S. Stratford Drive, Suite 100, Meridian, Idaho 83642 who is the
duly appointed agent for Guarantor to accept service of all legal process issued
in connection with the Indebtedness (the “Process Agent”).  Guarantor hereby
irrevocably appoints the Process Agent its agent and true and lawful
attorney-in-fact while any of the Guarantor’s obligations under this Guaranty
remain unsatisfied, in its name, place and stead only to accept such service of
any and all such writs, processes and summonses, and agrees that the failure of
the Process Agent to give any notice of any such service of process to the
Guarantor shall not impair or affect the validity of such service or of any
judgment based thereon.  The Guarantor hereby further irrevocably consents to
the service of process in any suit, action or proceeding in the above specified
courts by the mailing thereof by Bank by registered or certified mail, postage
prepaid, to the Guarantor at the address specified below the Guarantor’s
signature on the signature page of this Guaranty.  Nothing herein shall in any
way be deemed to limit the ability of Bank to serve any writs, processes or
summonses in any other manner, as may be permitted by applicable law.  Guarantor
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Guaranty brought in the Court, and also irrevocably waives any claim
that any such suit, action or proceeding brought in such Court has been bought
in an inconvenient form.
 
22. FURTHER ASSURANCE.  Guarantor hereby undertakes to execute such further
deeds and documents as the Bank may from time to time require to perfect the
Bank’s rights under this Guarantee and to give effect and validity to the
security hereby constituted which deeds and documents shall be prepared by or on
behalf of the Bank at the cost of the Guarantor and shall contain such terms for
the Bank’s benefit as it may reasonably require.
 
23. INDEMNITY.  Guarantor hereby undertakes to indemnify and keep indemnified
the Bank in respect of all liabilities and losses of any nature and costs,
charges and expenses properly incurred or suffered by it in the execution or the
purported execution of any powers, authorities or discretions vested in it
pursuant to this Guarantee and against all actions, proceedings, claims and
demands in respect of any matter or thing done or omitted or in any way relating
to the provisions of this Guarantee or occasioned by any breach by the Guarantor
of any of its representations, warranties and covenants or other obligations to
the Bank hereunder.
 
IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as
of November 5, 2010.
 
MWI VETERINARY SUPPLY CO., an Idaho corporation
 
By:  /s/ Mary Pat
Thompson                                                              
 
Name:  Mary Pat
Thompson                                                              
 
Title:  SVP and
CFO                                                              
 

--------------------------------------------------------------------------------